ON REHEARING.
BROWN, J.
On re-examination of this case on rehearing, I entertain the opinion, on the plaintiff’s own evidence, which is without dispute on this point, that the evidence as to the first con*510tract was wholly irrelevant to the issues in this case, and that contract should in no way influence the result. The plaintiff testified in his own behalf (Record, p. 9) :
“Under the first contract that I made with the defendant, I was to receive a mule for boring the well, and defendant was to pay for moving my machinery outfit to his premises and was also to pay for the casing of the well. We abandoned this old contract and made a new one, defendant agreeing to pay me 50 cents per foot for dirt and $1 per foot for rock. It was under this contract I bored the well. When the last contract was made, my well-boring machinery had been set up on defendant’s premises preparatory to begin boring under the original contract. Under the new contract, nothing was said about defendant paying for the casing of the well or for the removal of the machinery to his premises.”
This testimony of the plaintiff is unmistakably conclusive in establishing the fact that the first contract was abandoned and a new contract entered into covering the same subject-matter between the same parties (L. & N. R. R. Co. v. Bontrager, 186 Ala. 186, 65 South. 28), and the acceptance of the new contract by the parties by operation of law extinguished the former contract (Otis v. McMillan & Son [headnote 3] 70 Ala. 46).
This evidence clearly does not show a mere modification of the first contract, but an abandonment of it by mutual agreement of the parties, and leaves no room for construing the new contract as a modification of the old. It is elementary that it is not the office of the law or the courts to make contracts for parties, but to enforce them as made by the parties. Therefore the evidence as to the value of the mule was wholly immaterial and should have been rejected on the appellant’s objection.
If the facts hypothesized in charge 7 were found by the jury from the evidence, the plaintiff was not entitled to recover, and the refusal of this charge was erroneous. The only criticism to which it was-subject is that it was too favorable to the plaintiff, in that it required the jury to find that the plaintiff had not complied with the last contract. No doubt, in fixing the price to be paid in the new contract, the fact that the machinery had already been moved and set down was taken into consideration by the parties.
For these errors, the judgment should be reversed.